Allowable Subject Matter
This Office Action is in response to the response filed on 2/9/2022.
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: pursuant to  the applicant’s filling of the TERMINAL DISCLAIMER,  the double patenting rejection is obviated, the pending claims are allowed. Further prior art searches were made but failed to produce any relevant results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knutsson (US 20170007920 A1) is directed to METHOD FOR IMPLEMENTING A COMPUTER GAME.
Knutsson, in one embodiment, discloses  [0012] a ` match-3 game` is a type of casual puzzle game where the player is required to find patterns on a seemingly chaotic board. The player then has to match three or more of the same type of game element on the game board and those matched elements will then disappear.
Walls (US 20170274288 A1) is directed to SYSTEMS AND METHODS FOR ORDERED ARRAY PROCESSING. 
Walls discloses in one embodiment discloses [0131] systems may be used for a puzzle or token matching game, such as a "match-3 game," in which a field or array of icons or tokens are provided to the user. In one common implementation, the user may select a token to swap with 

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173